DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-3, 5-7, 9, 13-14, 17-20, 22-25, 27-30 are pending.
Applicant’s election of group I, claims 1-3, 5-7, 9, 13-14, and 17-20 encompass the elected invention in the reply filed on 03/15/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 22-23, 25, 27-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/15/2021.
Claims 1-3, 5-7, 9, 13-14, and 17-20 are under consideration.
Priority
This application claims the priority benefit of U.S. provisional application no. 62/319,523, filed April 7, 2016. As such the effectively filed date for the instant application is April 7, 2016.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(1)	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Bianchi (US 2006/0051775 A1) in view of Stem Cell Technologies (HetaSep™ version 3.0.0; p 1-2. 2009).
Bianchi discloses a process for isolating a population of target nucleated cells from non-nucleated red blood cells (isolating fetal nucleated cells from the maternal blood supply; paragraph [0038]) present in a blood derived nucleated cell enriched fraction (blood treated to enrich for fetal nucleated ceils; paragraphs [0039], [0045]), comprising subjecting the nucleated cell enriched fraction (subjecting the enriched maternal sample; paragraph [0046]) to at least one of; a) negative selection for the target nucleated cells; b) positive selection for the target nucleated cells (positive selection by means of detectable labels on target fetal nucleated ceils; [0024]-[0025]); and c) density gradient centrifugation, thereby isolating a population of target nucleated cells (isolating fetal nucleated cells; paragraph [0023]). 
Bianchi does not disclose a blood derived nucleated cell enriched fraction containing no more than 20% of the non-nucleated red blood cells from the blood. 
However, before the instant effective filing date of the instant invention, Stem Cell Technologies HetaSep™ discloses a blood derived nucleated cell enriched fraction containing no more than 20% of the non-nucleated red blood cells from the blood (Approximately 99% RBC depletion is attained by gravity sedimentation through HetaSep ™; page 1, 1st column, 10th paragraph).
Accordingly, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the process, as previously disclosed by Bianchi, for the integration of a blood derived nucleated cell enriched fraction containing no more than 20% of the non-nucleated red blood cells from the blood, by using  Stem Cell Technologies HetaSep™ as the previous disclosure by Bianchi includes a blood derived nucleated coil enriched fraction, the Stem Cell Technologies HetaSep™  reference discloses a blood derived nucleated ceil 
One would have been motivated to do so in order to receive the expected benefit of Red cell aggregating agents such as HetaSep™ increase the RBC sedimentation rate by increasing the effective size of the cells through formation of aggregates, or rouleaux. Because nucleated cells settle at a lower rate, a compact pellet consisting mainly of RBC is formed rapidly in the presence of HetaSep™, while the nucleated cells remain suspended in the supernatant.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining a process for isolating a population of target nucleated ceils from non-nucleated red blood cells comprising subjecting the nucleated cell enriched fraction of; a) negative selection for the target nucleated cells; b) positive selection for the target nucleated cells (positive selection by means of detectable labels on target fetal nucleated cells and c) density gradient centrifugation, thereby isolating a population of target nucleated cells with Stem Cell Technologies HetaSep™ protocol that would enable further isolation of target nucleated cells with minimal contamination by combining the teachings of Bianchi and HetaSep™ protocol.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.

(2)	Claims 1, 3, 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bianchi (US 2006/0051775 A1) in view of Stem Cell Technologies (HetaSep™ version 3.0.0; p 1-2. 2009) as applied to claims 1-2 above, and further in view of Well (US 4,765,899).
Claim interpretation; With regard to claim 3 being drawn to b) optionally repeating step (a) one or more times; and c) optionally washing the nucleated cell enriched fraction one or Well b) optionally repeating step (a) one or more times; and c) optionally washing the nucleated cell enriched fraction one or more times meets the limitation of the claims. 
The teachings of Bianchi and HetaSep™ apply here as indicated above.
Bianchi and HetaSep™ do not teach, wherein the nucleated cell enriched fraction is the product of a process comprising: a) separating a mixture comprising nucleated cells, non-nucleated red blood cells, and an aggregating agent into a nucleated cell enriched fraction and a non-nucleated red blood cell enriched fraction in a lumen of a container at local gravity, wherein the separating is performed in batch, and wherein the average height of the mixture in the lumen is no more than 4 cm; and/or ii. the average height of the mixture in the lumen is selected to provide a non-nucleated red blood cell enriched fraction that contains at least 80% of the non-nucleated red blood cells in the mixture and/or no more than 20% of the nucleated cells in the mixture after no more than 3 rounds, no more than 2 rounds or no more than one round of separation; b) optionally repeating step (a) one or more times; and c) optionally washing the nucleated cell enriched fraction one or more times.
However, before the instant effective filing date of the instant invention, Well teaches a method for separating blood into an erythrocyte (non-nucleated) plasma fraction and a leukocyte/platelet (nucleated) enriched plasma fraction, comprising: separating a mixture (whole blood combined with hydroxyethyl starch (HES) comprising nucleated cells, non-nucleated red blood cells, and an aggregating agent (hydroxyethyl starch/HES) in the lumen of a container at local/unit gravity (Column 1, Lines 62-66 and Column 2, Lines 30-67 and Figs 1-2 and Column 5, Lines 23-53), wherein the depth of the sedimentation chamber/lumen and therefore the height of the mixture therein (Fig. 1, #4) is 20 mm (reading on no more than 4 cm) (Column 4, Lines 64-65) (instant claims 3, 7). Regarding claim 5, Well teaches the lumen of a container at local/unit gravity (Column 1, Lines 62-66 and Column 2, Lines 30-67 and Figs 1-2 and Column 5, Lines 23-53), and reading on Claims 5; wherein the depth of the sedimentation 
Accordingly, it would have been obvious to a person of ordinary skill in the art to combine the separation of nucleated cells from non-nucleated RBC cells as disclosed by Bianchi and HetaSep™ by including separating a mixture of nucleated and non-nucleated RBC with an aggregating agent (hydroxyethyl starch/HES) in the lumen of a container at local/unit gravity wherein the depth of the sedimentation chamber/lumen and therefore the height of the mixture therein is 20 mm (reading on no more than 4 cm) as disclosed by Well.
One would have been motivated to so to receive the expected benefit of the said apparatus providing improved sedimentation efficiency.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining a process for isolating a population of target nucleated ceils from non-nucleated red blood cells comprising subjecting the nucleated cell enriched fraction with Stem Cell Technologies HetaSep™ protocol that would enable further isolation of target nucleated cells with minimal contamination by combining the with an aggregating agent (hydroxyethyl starch/HES) in the lumen of a container at local/unit gravity wherein the depth of the sedimentation chamber/lumen and therefore the height of the mixture therein is 20 mm (reading on no more than 4 cm) by combining the teachings of Bianchi and HetaSep™ and Well.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.





(3)	Claims 1, 6, 9, 13-14, 17, are rejected under 35 U.S.C. 103 as being unpatentable over Bianchi (US 2006/0051775 A1) in view of Stem Cell Technologies (HetaSep™ version 3.0.0; p 1-2. 2009), Well (US 4,765,899) as applied to claims 1, 3, 5, 7  above, and further in view of Yamanishi (US 2003/0134416 A1).
The teachings of Bianchi and HetaSep™ and Well apply here as indicated above.
Bianchi and HetaSep™ and Well do not teach, wherein the volume of the mixture is: a) less than 500 ml, less than 400 mL, less than 300 mL, less than 200 mL, less than 100 mL, less than 75 mL, less than 50 mL, less than 40 mL, less than 30 mL, or less than 25 mL; b) at least 5 mL, at least 10 mL, at least 20 mL or at least 25 mL; c) any combination of a) and b); or d) 25 mL to 50 mL, 50 mL to 100 mL, 100 mL to 200 mL, or 200 mL to 400 mL.
However, before the instant effective filing date of the instant invention, Regarding claim 6, Yamanishi further discloses that the volume of the mixture is less than 500 ml less than 100 ml, or less than 25 ml (Pg. 6, Paragraph [0068] "A "chamber" is a structure that is capable of containing a fluid sample, in which at least one processing step can be performed. The chamber may have various dimensions and its volume may vary between ten microliters and 0.5 liter"). Regarding claim 9, wherein the lumen of the container has a fixed volume, Yamanishi further teaches Yamanishi further discloses ] "the interface between high and low RBC densities can be determined by the optical methods described. The instrument can localize the interface or zone between high and low RBC densities and calculate the volume of supernatant in the tube by the height of the column.", further a range of sample volumes and chamber (e.g. column, lumen) dimensions (Pg. 6, Paragraph [0068] "A "chamber" is a structure that is capable of containing a fluid sample ...The chamber may have various dimensions and its volume may vary between ten microliters and 0.5 liter.", Pg. 37, Paragraph [0382] "a light source ... can interrogate the tube or column of sample. ... The instrument can localize such interface or zone and calculate the volume in the tube by the height of the column."). Regarding claim 13, Yamanishi aggregating agent or a solution comprising the aggregating agent and a sample comprising the nucleated cells and the non-nucleated red blood cells, and that said process includes a step of forming the mixture (Pg. 28, Paragraph [0290] "The method includes: adding a red blood cell sedimenting solution of the present invention to a blood sample, mixing the blood sample and the red blood cell sedimenting solution, allowing red blood cells to sediment from the sample, and removing a supernatant that comprises enriched rare cells.", Pg. 29, Paragraph [0300] "The supernatant comprises enriched rare cells of the blood sample, such as,... nucleated red blood cells", Pg. 5, Paragraph [0060] ""red blood cell" is used to mean a non-nucleated red blood cell"). Regarding claim 14, Yamanishi etal. further discloses that the sample is a previously prepared nucleated cell enriched fraction (Pg. 18, Paragraph [0204] "a majority of the non-nucleated red blood cells (RBCs) that make up more than 90% of the cellular components of a blood sample can be removed during a debulking step.", Pg. 18, Paragraph [0206] "When used in the debulking of blood samples, density equilibrium gradient centrifugation can separate erythrocytes (non-nucleated red blood cells or RBCs) from white blood cells (WBCs) and nucleated red blood cells (nRBCs), such as fetal nucleated red blood cells"). Regarding claim 17, Yamanishi further discloses that the sample is a previously prepared nucleated cell enriched fraction (Pg. 18, Paragraph [0204] "a majority of the non-nucleated red blood cells (RBCs) that make up more than 90% of the cellular components of a blood sample can be removed during a debulking step.", Pg. 18, Paragraph [0206] "When used in the debulking of blood samples, density equilibrium gradient centrifugation can separate erythrocytes (non-nucleated red blood cells or RBCs) from white blood cells (WBCs) and nucleated red blood cells (nRBCs), such as fetal nucleated red blood cells").
Accordingly, it would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention that as the system of Yamanishi is able to automatically sense and adjust the height of the mixture in the lumen and the sediment portion 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to assure that the each separated cell fraction had the highest percentage of the cells of interest in the least amount of separation steps and the selection of the average height of the mixture in the lumen of the separation container by routine experimentation and optimization of result to effective variables would have been obvious and within the skill set of the ordinary artisan before the effective filing date of the claimed invention. 
As discussed above, Yamanishi further teaches removal of RBCs to obtain fractions (Pg. 18, Paragraph [0209] "Another method for debulking of blood is through selective sedimentation of erythrocytes (red blood cells) by using certain reagents.... which facilitates the agglutination and sedimentation of erythrocytes, platelets and myeloid components of peripheral blood, resulting in a significant (99% or above) removal of RBCs ... developed for producing separated fractions enriched in T-lymphocytes and hematopoietic progenitor cells from blood samples.").
Yamanishi however does not expressly recite that said blood fraction contains at least 5% or more than 50% of the plasma present in an amount of whole blood used to make the blood fraction, however, removal of RBC and platelets is known in the art to leave plasma, which would largely be present following sedimentation and debulking.

There would have been a reasonable expectation of success in making this modification because the reference already teaches the automatic sensing and adjustment of the height of the mixture in the lumen as well as debulking and sedimentation of cells leaving plasma in the blood fraction and the routine adjustment and optimization of experimental parameters is within the purview of those of ordinary skill in the scientific arts.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.


(4)	Claims 1, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bianchi (US 2006/0051775 A1) in view of Stem Cell Technologies (HetaSep™ version 3.0.0; p 1-2. 2009), Well (US 4,765,899) as applied to claims 1, 3, 5, 7 above, and further in view of Hirvonen (BioResearch Open Access, 2(5): 336-345, 2013).
The teachings of Bianchi and HetaSep™ and Well apply here as indicated above.
Bianchi and HetaSep™ and Well do not teach, wherein the target nucleated cells comprise mesenchymal stem cells and the negative selection comprises negative immunoselection utilizing one or more antibodies against one or more cell surface markers, wherein at least one of the cell surface markers is selected from CD2, CD3, CD10, CDIIb, CD14, CD15, CD16, CD19, CD31, CD34, CD35, CD38, CD44, CD45, CD49, CD49d, CD56, CD61, CD62(E), CD66b, CD68, CD79alpha, CD104, CD106, CD117, HLA-DR, and glycophorin A.
However, before the instant effective filing date of the instant invention, Hirvonen teaches markers including the protein antigens in UCB-MSCs were characterized by flow st column 1st paragraph) (instant claims 18-20). RBC agglutination assay. To enhance the agglutination efficiency and improve carbohydrate accessibility, RBCs, both UCB and adult derived, were enzymatically treated with sialidase and papain. After two separate high-throughput screening agglutination assays with ∼100 scFvs, 17 clones were selected for further studies based on their ability to agglutinate linear poly-LacNAc (i antigen) expressing UCB-derived red blood cells (UCB-RBCs) compared to branched poly-LacNAc (I antigen) containing adult RBCs (Table 2).
Accordingly, it would have been obvious to a person of ordinary skill in the art to modify the separation of nucleated cells from non-nucleated RBC cells as disclosed by Bianchi and HetaSep™ by including separating a mixture of nucleated and non-nucleated RBC as disclosed by Bianchi and HetaSep™ and Well by the use flow cytometry to for negative negative immunoselection of UCB-MSCs were characterized by flow cytometry to be negative for CD14, CD34, CD45, and HLA-DR and positive for CD13, CD29, CD44, CD90, CD105 for an RBC agglutination assay to enhance the agglutination efficiency and improve carbohydrate accessibility to RBCs, and UCB MSC selected expressing claimed markers as disclosed by Hirvonen.
There would have been a reasonable expectation of success in making this modification because Hirvonen already teaches the markers of UCB-MSCs were characterized by flow cytometry to be negative for CD14, CD34, CD45, and HLA-DR and positive for CD13, CD29, CD44, CD90, CD105, and HLA-ABC.2 in the blood fraction and the routine adjustment and optimization of experimental parameters is within the purview of those of ordinary skill in the scientific arts.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Jr. Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632